Order entered October 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01069-CV

                     IN THE INTEREST OF A.C.M., A MINOR CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-12-19569-Z

                                            ORDER
       Before the Court is appellant Justin Ray Monroe’s October 8, 2015 Motion to Compel the

District Court Reporter to Prepare and File the Reporters Record and Provide a Copy to the

Petitioner. The reporter’s record is past due in the above referenced cause. The record reflects

appellant Justin Ray Monroe is indigent and entitled to proceed without payment of costs.

       Because this is a parental termination case, we remind both Judge David Lopez and Court

Reporter Glenda Johnson that it is the responsibility of the Court Reporter to prepare, certify, and

timely file the reporter’s record and that Judge Lopez must direct Ms. Johnson to immediately

commence the preparation of the reporter’s record. Judge Lopez must arrange a substitute

reporter if necessary. TEX. R. APP. P. 28.4(b)(1).

       We ORDER Glenda Johnson, Official Court Reporter for the 256th Judicial District

Court, to file the reporter’s record with this Court within TEN (10) DAYS of the date of this

Order. TEX. R. APP. P. 35.5.
       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the following persons:

       Honorable David Lopez
       Presiding Judge of the 256th Judicial District Court

       Glenda Johnson
       Official Court Reporter, 256th Judicial District Court

       After the reporter’s record is filed, we DIRECT the Clerk of this Court to send a copy of

the reporter’s record in paper format to Justin Ray Monroe, Sanders Estes Unit, TDCJ

#01856907, 1100 Hwy 1807, Venus, TX, 76084.


                                                    /s/       ELIZABETH LANG-MIERS
                                                              PRESIDING JUSTICE